Citation Nr: 0729577	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-34 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a left groin 
disability, claimed as chronic left groin pain due to blood 
poisoning.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to October 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran initially requested a personal hearing with a 
Member of the Board; however, in an April 2006 letter, the 
veteran's representative notified VA that the veteran desired 
to cancel his scheduled hearing.  


FINDING OF FACT

The record lacks competent evidence that the veteran has a 
continuing left groin disability since service.  Any current 
pathology is unrelated to in-service occurrence or event.


CONCLUSION OF LAW

A left groin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in May 2005 which is after initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

As noted above, the May 2005 VCAA letter was issued after the 
initial determination of the claim on appeal; however, any 
defect with respect to timing of the VCAA notice requirements 
was harmless error.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  Following the issuance of that letter, the veteran 
has had an opportunity to respond to the VCAA letter, 
supplement the record, and participate in the adjudicatory 
process.  The veteran and his representative have 
subsequently submitted statements in June 2005, July 2005, 
and April 2006 stating that the veteran had no further 
evidence to submit.  For these reasons, the veteran has not 
been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The May 2005 notification letter did not 
include the last two elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in a March 2006 letter, issued 
the same month as the Court's decision in Dingess/Hartman.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, and limited service medical records.  
In the veteran's July 2003 claim, he indicated that he was 
not afforded a separation physical examination when leaving 
the Navy.  VA has attempted to obtain more of the veteran's 
service records; however, a July 2005 memo to the veteran's 
file shows a formal finding on the unavailability of service 
records.  After this finding, the veteran was notified that 
VA could not obtain all of his service records and was asked 
to submit alternate records or any service medical records 
that he may have had.  In response, the veteran submitted a 
statement informing VA that he had no further information to 
add.  

VA has not provided the veteran with an examination in 
connection with the claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The Board does not find that a post service left groin 
disability may be associated with the veteran's active duty.  
The service medical records, while limited, show no reports 
of treatment for a left groin injury, blood poisoning, or any 
diagnosis related to either a groin injury of blood 
poisoning.

The first showing of a left groin disability after service 
was in the early 1990's, more than 30 years after the 
veteran's release from active military service.  Thus, there 
is a lack of evidence of continuity of symptomatology in the 
treatment records.  The first showing of any left groin 
disability is years after the veteran's discharge from 
service, which is evidence against a finding that the post 
service disability "may be" associated with service.  Thus, 
to the extent that the veteran has alleged that he has had a 
left groin disability since service, the Board accords little 
to no probative value.  Therefore, the Board finds that the 
veteran's claimed left groin disability does not meet 
criteria to warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that while in the United States Navy, he 
slipped on a tie down cable and injured his left shin.  He 
states that a short time later, he was stomping his feet to 
stay warm and his left leg hurt and his groin felt odd.  He 
asserts that he was told that he had blood poisoning and 
almost lost his leg.  According to the veteran, he was 
treated for about a week and ever since he has had some pain 
and discomfort in his left groin area.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted in the previous section, VA has made a formal 
finding on the unavailability of service records.  They were 
apparently destroyed at the accidental fire at the National 
Personnel Records Center.  There are some entry medical 
records on file.  The Board wishes to make it clear that it 
understands the Court has held that, in cases where records 
once in the hands of the Government are missing, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against the veteran's claim.  
The limited service medical records show no treatment or 
diagnosis relating to a left groin injury or blood poisoning.  
The Board is not saying that the veteran is being less than 
truthful about his history; however, as a lay person without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
the origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the Board is left without competent medical evidence 
of any in-service injury.  Moreover, the competent medical 
evidence that is of record is against the veteran's claim as 
groin complaints are first shown many years post-service.  

The first showing of any left groin disability was in the 
early 1990's, more than 30 years after the veteran's service 
in the Navy, which is evidence against his claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

According to treatment records from his private physician, 
the veteran sought treatment for groin pain in February of 
1992.  Subsequently, he had multiple surgical procedures 
including a left inguinal herniorrhaphy with Marlex fascial 
reinforcement.  During the period the veteran was seen by 
this particular physician, the physician routinely noted that 
the veteran's left groin pain problems were of an unclear 
etiology.  He also speculated that the symptoms could be from 
a compression of a nerve.  The physician never attributed the 
veteran's groin problems with his service.  In fact, a 
February 1992 treatment note states that the veteran reported 
having groin pain for approximately one to one and a half 
years.  The veteran also reported having a fall from a ladder 
approximately two years prior to February 1992, which 
resulted in the veteran breaking his collar bone and hand.  
According to the February 1992 physician's report, the 
veteran also landed on his left hip and stated that the left 
groin pain had been present since that particular injury. 

Simply put, there is no competent medical evidence showing 
that any groin injury the veteran may have had while in the 
Navy was anything but acute and transitory.  The first 
showing of any continuing left groin problems is some 30 
years after the veteran's active military service, and the 
competent medical evidence suggests that the veteran's groin 
pain began after he fell off a ladder in approximately 1990.

In sum, the preponderance of the competent evidence is 
against a finding of in-service left groin injury, continuity 
of symptomatology associated with any left groin injury, and 
a nexus between the veteran's current left groin problems and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left groin disability 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


